   Case 18-16251-mdc Doc 16-3 Filed 12/05/18 Entered 12/05/18 17:37:57 Desc
                        Certificate of Service Page 1 of 1
                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                           :
VICTOR M. SOSA                                   :    BK. No. 18-16251 MDC
                      Debtor                     :
                                                 :    Chapter No. 13
SANTANDER BANK, N.A.                             :
                      Movant                     :
                v.                               :
VICTOR M. SOSA                                   :
DEANNA DIMEMMO-SOSA (Non-Filing Co-Debtor)       :
                      Respondents                :
                                                 :
                                                 :

                                CERTIFICATE OF SERVICE

        I hereby certify that service upon all interested parties, indicated below was made by
 sending a true and correct copy of the Objection of SANTANDER BANK, N.A., to Debtor's
 Chapter 13 Plan pursuant to the above-captioned bankruptcy case by electronic means on
 December 5, 2018.

   WILLIAM C. MILLER, ESQUIRE (TRUSTEE)              DEANNA DIMEMMO-SOSA
   P.O. BOX 1229                                     2121 BRANDYWINE STREET
   PHILADELPHIA, PA 19105                            PHILADELPHIA, PA 19130

   BRAD J. SADEK, ESQUIRE                            VICTOR M. SOSA
   1315 WALNUT STREET, SUITE 502                     2121 BRANDYWINE STREET
   PHILADELPHIA, PA 19107                            PHILADELPHIA, PA 19130

   UNITED STATES TRUSTEE
   OFFICE OF THE U.S. TRUSTEE
   833 CHESTNUT STREET
   SUITE 500
   PHILADELPHIA, PA 19107

                                                 Respectfully submitted,


                                                    /s/ Thomas Song, Esquire
                                                    Thomas Song, Esq., Id. No.89834
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31387
                                                    Fax Number: 215-568-7616
  December 5, 2018                                  Email: Thomas.Song@phelanhallinan.com
